Case 2:21-cv-02918-AB-RAO Document 31 Filed 08/05/21 Page 1 of 8 Page ID #:689



1
2
3
                                                                        JS-6
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10       DOMENIC ROMEO, Individually and         Case No. CV 21-02918-AB (RAOx)
         as heir and Successor in Interest to
11       ANNA ROMEO, Deceased,                   ORDER GRANTING MOTION FOR
                                                 REMAND
12                               Plaintiff,
13       v.
14       CANOGA HEALTHCARE, INC.,
15       d/b/a WEST HILLS HEALTH AND
         REHAB CENTER,
16
                                 Defendant.
17
18            Before the Court is a Motion for Remand (“Motion,” Dkt. No. 16) filed by
19   Plaintiff Domenic Romeo (“Plaintiff”). Defendant Canoga Healthcare, Inc.
20   (“Defendant”) filed an opposition. Plaintiff did not file a reply. For the following
21   reasons, the Motion is GRANTED.
22       I.   BACKGROUND
23            Plaintiff’s Complaint (Dkt. No. 14-1)1 alleges as follows. In 2015, Anna Romeo
24
25   1
       A defendant may remove a case by filing a notice of removal “together with a copy
26   of all process, pleadings, and orders served upon such defendant or defendants in such
27   action.” 28 U.S.C. § 1446(a) (emphasis added). Here, Defendant did not file the
     Complaint “together with” the notice of removal as required by § 1446(a), but instead
28   included it as an unnamed attachment to a standalone request for judicial notice with
                                               1.
Case 2:21-cv-02918-AB-RAO Document 31 Filed 08/05/21 Page 2 of 8 Page ID #:690



1
     was admitted to the Defendant’s facility West Hills Care Center (“West Hills”) for
2
     rehabilitation and continuous care following insertion of a pacemaker to stabilize her
3
     heart muscles and due to her general lack of mobility arising from being wheelchair-
4
     bound. In April 2020, her brother Domenic Romeo, Plaintiff, was informed by West
5
     Hills that Anna Romeo was displaying COVID-19 symptoms, and that she would be
6
     transferred to the local hospital for treatment. On May 7, 2020, West Hills informed
7
     Mr. Romeo that Anna Romeo had fended off the illness, when in reality, she would
8
     succumb to the illness later that same day. Plaintiff alleged that Mrs. Romeo’s death
9
     was due to the inactions of Canoga and West Hills, specifically that due to the failure
10
     of West Hills to properly implement infection control policies, Mrs. Romeo contracted
11
     the coronavirus and died shortly thereafter. Based on these allegations, Plaintiff filed
12
     his Complaint in the Superior Court of the State of California on February 24, 2021,
13
     asserting claims for elder abuse, negligence, and wrongful death.
14
           On April 26, 2021, Defendants removed this case to Federal Court, asserting
15
     subject matter jurisdiction on three grounds: (1) the federal officer statute 28 U.S.C. §
16
     1442(a)(1), given the CDC’s ongoing directives to respond to and control the COVID-
17
     19 pandemic; (2) complete preemption pursuant to the PREP Act, 42 U.S.C. §§ 247d-
18
     6d, 247d-6e; and (3) the Grable doctrine. See Notice of Removal (Dkt. No. 1).2
19
           Plaintiff now moves for remand, arguing that the Court lacks subject matter
20
21
22   multiple other attachments filed more than three weeks after the case was removed.
     The Court admonishes Defendant for not complying with this important requirement
23
     of § 1446(a) that permits the Court to quickly review the complaint to check its
24   jurisdiction.
     2
25     Defendant subsequently filed one “Request for Removal” (Dkt. No. 6), two
     additional Notices of Removal, see Dkt. Nos. 11, 12, and a Request for Judicial Notice
26   (Dkt. No. 14). The action was removed by Dkt. No. 1, and Defendant has not
27   explained why they filed these subsequent removal documents. Because Dkt. Nos. 6,
     11, and 12 are improper pleadings, they are STRICKEN. Because Dkt. No. 14
28   includes the Complaint, the Court will not strike it.
                                               2.
Case 2:21-cv-02918-AB-RAO Document 31 Filed 08/05/21 Page 3 of 8 Page ID #:691



1
     jurisdiction. Other courts in the Central District of California have already addressed
2
     these questions in the context of state law tort suits arising out of COVID-19 deaths in
3
     care facilities. See, e.g., Martin v. Serrano Post Acute LLC, No. CV 20-5937 DSF
4
     (SKX), 2020 WL 5422949, at *1 (C.D. Cal. Sept. 10, 2020); Jackie Saldana v.
5
     Glenhaven Healthcare LLC, No. CV-205631-FMO-MAAX, 2020 WL 6713995, at *1
6
     (C.D. Cal. Oct. 14, 2020); Est. of McCalebb v. AG Lynwood, LLC, No. 2:20-CV-
7
     09746-SB-PVC, 2021 WL 911951, at *1 (C.D. Cal. Mar. 1, 2021); Smith v. Colonial
8
     Care Ctr., Inc., No. 2:21-CV-00494-RGK-PD, 2021 WL 1087284, at *1 (C.D. Cal.
9
     Mar. 19, 2021); Stone v. Long Beach Healthcare Ctr., LLC, No. CV 21-326-
10
     JFW(PVCX), 2021 WL 1163572, at *1 (C.D. Cal. Mar. 26, 2021); Winn v. California
11
     Post Acute LLC, No. CV2102854PAMARX, 2021 WL 1292507, at *1 (C.D. Cal. Apr.
12
     6, 2021). In each of these cases, the Court found that it lacked subject matter
13
     jurisdiction and remanded the case to state court. Notably, Defendant has not pointed
14
     to any Court orders from this or any other district finding federal subject matter
15
     jurisdiction over COVID-19 related state law claims on the grounds asserted here.
16
     Plaintiff notes, and the Court also found, a single case from this district finding
17
     complete preemption under the PREP Act and denying remand. See Garcia v.
18
     Welltower OpCo Grp. LLC, No. SACV2002250JVSKESX, 2021 WL 492581, at *1
19
     (C.D. Cal. Feb. 10, 2021). However, the Court explains below why it declines to
20
     follow the reasoning of Garcia. The Court finds the weight of opinion of its sister
21
     courts persuasive, and accordingly this Order relies on them.
22
     II.   LEGAL STANDARD
23
           A defendant may remove a civil action filed in state court to federal district
24
     court when the federal court has original jurisdiction over the action. 28 U.S.C.
25
     §1441(a). “The burden of establishing jurisdiction falls on the party invoking the
26
     removal statute, which is strictly construed against removal.” Sullivan v. First
27
     Affiliated Sec., Inc., 813 F.2d 1368, 1371 (9th Cir. 1987) (internal citations omitted);
28
                                                3.
Case 2:21-cv-02918-AB-RAO Document 31 Filed 08/05/21 Page 4 of 8 Page ID #:692



1    see also Duncan v. Stuetzle, 76 F.3d 1480, 1485 (9th Cir. 1996). “The ‘strong
2    presumption’ against removal jurisdiction means that the defendant always
3    has the burden of establishing that removal is proper.” Gaus v. Miles, Inc., 980. F.2d
4    564, 566 (9th Cir. 1992). If any doubt exists as to the right of removal, federal
5    jurisdiction must be rejected. Id. at 566–67; see also Hunter v. Philip Morris USA,
6    582 F.3d 1039, 1042 (9th Cir. 2009) (citing Id. at 566) (“[T]he court resolves all
7    ambiguity in favor of remand to state court.”).
8    III.   DISCUSSION
9           Defendants argue that this Court has subject matter jurisdiction on three
10   independent grounds: (a) federal officer removal; (b) complete preemption under the
11   PREP Act, and (c) embedded question of federal law under the Grable doctrine.
12   Plaintiff responds that none of these grounds applies here.
13      A. Federal Officer Removal
14          Federal officer removal is available under 28 U.S.C. § 1442(a) if “(a) [the
15   removing party] is a ‘person’ within the meaning of the statute; (b) there is a causal
16   nexus between its actions, taken pursuant to a federal officer’s directions, and
17   plaintiff’s claims; and (c) it can assert a ‘colorable federal defense.’” Fidelitad, Inc. v.
18   Insitu, Inc., 904 F.3d 1095, 1099 (9th Cir. 2018). This is an exception to the well-
19   pleaded complaint rule, which typically requires a federal question to be pleaded in
20   the complaint in order for the court to have subject matter jurisdiction based on a
21   federal question. See N.G. v. Downey Reg’l Med. Ctr., 140 F.Supp.3d 1036, 1039
22   (C.D. Cal. 2015).
23          There is no dispute that the removing parties are persons for purposes of the
24   statute. The next inquiry is whether Defendants acted “pursuant to a federal officer’s
25   directions,” whether there is a “causal nexus” between Defendants’ actions and
26   Plaintiff’s claims, and whether Defendants can assert a colorable federal defense.
27   Defendants point to government regulations and public directives regarding the
28   response to the COVID-19 pandemic. The court in Fidelitad noted that, “[f]or a
                                          4.
Case 2:21-cv-02918-AB-RAO Document 31 Filed 08/05/21 Page 5 of 8 Page ID #:693



1
     private entity to be acting under a federal officer, the private entity must be involved
2
     in an effort to assist, or to help carry out, the duties or tasks of the federal superior.”
3
     Fidelitad, Inc., 904 F.3d at 1095. Further, a “private firm’s compliance (or
4
     noncompliance) with federal laws, rules, and regulations does not by itself fall within
5
     the scope of the statutory phrase ‘acting under’ a federal ‘official.’ And that is so even
6
     if the regulation is highly detailed and even if the private firm’s activities are highly
7
     supervised and monitored.” Watson v. Philip Morris Companies, Inc., 551 U.S. 142,
8
     153 (2007).
9
           Defendants argue that the government regulations and public directives
10
     implemented during the COVID-19 pandemic are tantamount to directions from a
11
     federal officer. In Saldana v. Glenhaven Healthcare LLC, 20-cv-5631, 2020 WL
12
     6713995, at *3 (C.D. Cal. Oct. 14, 2020), defendants argued that “in taking steps to
13
     prevent the spread of COVID-19, [they] did so in compliance with CDC and CMS
14
     directives, which were aimed at helping achieve the federal government’s efforts at
15
     stopping or limiting the spread of COVID-19.” The court found that such general
16
     regulations and public directives were “insufficient” to confer jurisdiction under the
17
     federal officer removal statute. Id. Similarly, this Court is not persuaded that the
18
     CDC’s various and ongoing guidance in response to the pandemic means that
19
     Defendant was “acting under” a federal official. “[M]erely being subject to federal
20
     regulations or performing some functions that a government agency controls is not
21
     enough to transform a private entity into a federal officer.” Panther Brands, LLC, v.
22
     Indy Racing League, LLC, 927 F.3d 586, 590 (7th Cir. 2016).
23
           Furthermore, there is no causal link between Defendants’ actions and Plaintiff’s
24
     claims. Rather, Plaintiffs claims are directed towards the inactions of Defendant. This
25
     distinction serves to weaken Defendants’ federal officer argument.
26
           This Court finds that Defendant has not established that removal was proper
27
     based on the federal officer removal statute.
28
                                                 5.
Case 2:21-cv-02918-AB-RAO Document 31 Filed 08/05/21 Page 6 of 8 Page ID #:694



1
         B. Complete Preemption
2
           Defendants also fail to raise a “colorable federal defense” under the theory of
3
     complete preemption. Under the doctrine of complete preemption, a state law claim
4
     can be considered to arise under federal law if “Congress intended the scope of federal
5
     law to be so broad as to entirely replace any state-law claim.” Retail Prop. Tr. v.
6
     United Bhd. of Carpenters & Joiners of Am., 768 F.3d 938, 947 (9th Cir. 2014)
7
     (quoting Dennis v. Hart, 724 F.3d 1249, 1254 (9th Cir. 2013)). Complete preemption
8
     that confers federal question jurisdiction is very rare. See City of Oakland v. BP PLC,
9
     969 F.3d 895 (9th Cir. 2020) (“The Supreme Court has identified only three statutes
10
     that meet this criteria [for complete preemption].”).
11
           In the Ninth Circuit, “complete preemption for purposes of federal jurisdiction
12
     under § 1331 exists when Congress: (1) intended to displace a state-law cause of
13
     action, and (2) provided a substitute cause of action.” City of Oakland v. BP PLC, 969
14
     F.3d 895, 905–06 (9th Cir. 2020) (citing Hansen v. Grp. Health Coop., 902 F.3d 1051,
15
     1057 (9th Cir. 2018)). The PREP Act does not satisfy the Ninth Circuit’s two-part
16
     complete preemption test. See, e.g., Stone v. Long Beach Healthcare Ctr., LLC, CV
17
     21-326-JFW (PVCx), 2021 WL 1163572, at *5–7 (C.D. Cal. Mar. 26, 2021)
18
     (collecting cases and concluding PREP Act does not satisfy Ninth Circuit complete
19
     preemption test); Est. of McCalebb v. AG Lynwood, LLC, No. 2:20-CV-09746-SB-
20
     PVC, 2021 WL 911951, at *3-*6 (C.D. Cal. Mar. 1, 2021) (finding no complete
21
     preemption). The Court acknowledges that the Garcia Court did find complete
22
     preemption. But the Garcia court deferred to an opinion of the HHS Secretary3, and
23
     did not address the Ninth Circuit’s two-part test, so it is not persuasive.
24
           If Defendants believe that some or all of Plaintiff’s state law claims are barred
25
26
     3
27    Defendant filed that same opinion in the Declaration of Barbara M. Reardon (Dkt.
     No. 29) after briefing on the motion closed. But, Defendant has not explained why the
28   HHS Secretary’s opinion should be accorded deference.
                                               6.
Case 2:21-cv-02918-AB-RAO Document 31 Filed 08/05/21 Page 7 of 8 Page ID #:695



1
     by the PREP Act, filing a demurrer in state court is an option available to Defendants.
2
     If the state court dismisses the state law claims, Plaintiff could then decide whether
3
     they wish to file claims under the PREP Act in the U.S. District Court for the District
4
     of Columbia, the court with exclusive jurisdiction over such claims. See 42 U.S.C. §
5
     247d-6d(e)(1).
6
           The Court joins the weight of district court opinion that the PREP Act does not
7
     completely preempt the claims herein, and thus provides no basis for removal of this
8
     action.
9
        C. Embedded Federal Question
10
           Defendants also argue that the Grable doctrine applies. Under the Grable
11
     doctrine, in order for a state law claim to provide federal question jurisdiction, the
12
     “state law claim [must] necessarily raise a stated federal issue, actually disputed and
13
     substantial, which a federal forum may entertain without disturbing any
14
     congressionally approved balance of federal and state judicial responsibilities.”
15
     Grable & Sons Metal Products, Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 314
16
     (2005). The Supreme Court has stated “federal jurisdiction over a state law claim will
17
     lie if a federal issue is: (1) necessarily raised, (2) actually disputed, (3) substantial, and
18
     (4) capable of resolution in federal court without disrupting the federal-state balance
19
     approved by Congress.” Gunn v. Minton, 568 U.S. 251, 258 (2013). “[I]t is not
20
     enough that the federal issue be significant to the particular parties in the immediate
21
     suit; that will always be true when the state claims ‘necessarily raise[s]’ a disputed
22
     federal issue, as Grable separately requires. The substantiality inquiry under Grable
23
     looks instead to the importance of the issue to the federal system as a whole.” Gunn,
24
     568 U.S. at 260.
25
           Plaintiff points out that the Grable doctrine relies on the claims made by the
26
     plaintiff, not the defenses raised by the defendant. Here, Plaintiff has raised a standard
27
     medical negligence and elder abuse claim arising under California law and that does
28
                                                 7.
Case 2:21-cv-02918-AB-RAO Document 31 Filed 08/05/21 Page 8 of 8 Page ID #:696



1
     not necessarily raise a federal issue. Defendants are the only parties that raise a
2
     federal issue, for example in asserting their immunity defense under the PREP Act.
3
     Accordingly, the court does not have subject matter jurisdiction based on an
4
     embedded federal question under Grable. Accord Winn v. California Post Acute LLC,
5
     No. CV2102854PAMARX, 2021 WL 1292507, at *5 (C.D. Cal. Apr. 6, 2021).
6
     IV.   CONCLUSION
7
           For the foregoing reasons, the Court finds that Defendant has not established
8
     that this Court has subject matter jurisdiction over Plaintiff’s claims. The Court
9
     therefore GRANTS Plaintiff’s Motion for Remand and ORDERS the Clerk of Court
10
     to remand this matter to the Superior Court of California, County of Los Angeles.
11
           The Scheduling Conference set for August 6, 2021 is VACATED.
12
           IT IS SO ORDERED.
13
14
     Dated: August 05, 2021           _______________________________________
15                                    HONORABLE ANDRÉ BIROTTE JR.
16                                    UNITED STATES DISTRICT COURT JUDGE

17
18
19
20
21
22
23
24
25
26
27
28
                                                8.
